Title: Thomas Jefferson to Lancelot Minor, 5 May 1812
From: Jefferson, Thomas
To: Minor, Lancelot


          Dear Sir Monticello May. 5. 12.
          Your favor covering the commissions for acknolegements of the title of the two tracts of land now is just now recieved. it finds me on my departure to Bedford from whence I shall not return under a fortnight. I have time to write therefore only on that single subject. the opportunity of forwarding the commissions and deeds to Kentucky by your neighbor is so much better than any chance I have that I now return you the commissions, and with them, the deeds. I could only have sent them by post to Kentucky, and then should have had no body there to get the business done & the papers returned. nothing therefore could be more fortunate than the opportunity your neighbor offers. I send these papers to you by mail, because, altho’ mrs Marks proposes to go to your court of this month, yet sickness or other accident might prevent that and lose us the benefit of this favorable chance. Accept the assurance of my great esteem and respect.
          
            Th:
            Jefferson
        